Mr. Justice Belaval,
dissenting.
The Registrar of Property of Bayamón denied the registration of a lease contract presented in the registry, because it was drafted in the English language and “the third persons who come to the files of the Registry to inquire into the records of the properties which have been registered or as to which an entry has been made, are all Spanish-speaking persons and very few of them can read and write in the English language.” I believe that the Registrar of Property of Bayamón is correct. The element of publicity inspiring *83the entire Mortgage Law would be completely defeated if w^ should begin with the assumption that Puerto Rico is a bilingual country.
In truth, Puerto Rico is not bilingual. It has not been so in the past and after the recent adjustments of certain educational norms in the sense that the basic education of the Puerto Rican should be in his vernacular tongue, it has less probabilities of becoming so in the future. Besides, this case involves not only the common knowledge of a language which is not our native tongue, but the technical knowledge of juridical terms, most of which are accessible only to the legal profession. If we are agreed that the Registry of Property is an institution which should remain as far as possible within grasp of the common people, as a matter of judicial reality, we cannot begin with the assumption that we are bilingual as alleged by petitioner herein.
In order to reverse the Registrar’s cautionary notice denying registration, the majority opinion is based on the legislative norm set forth in the “Act Concerning the Lan'guage to be Used in the Departments, Courts and Offices of the Insular Government” of February 21, 1902, which reads:
“Section 1. That in all the departments of the insular government and in all the courts of this island, and in all public offices the English language and the Spanish language shall be used indiscriminately; and, when necessary, translations and oral interpretations shall be made from one language to the other so that all parties interested may understand any proceedings or communications made therein.
“Section 2. That competent interpreters and translators shall be employed, when necessary, by any and all the departments and the courts and the chiefs of public offices to carry out the purposes of this Act.
“Section 3. No public or private document written in either of the languages herein named shall be held void on account of the language in which it is expressed.
“Section 4. The word ‘written’ as used herein, shall be held to refer to and include manuscript, type-writing, and printing, or combinations of any or all of them.
*84“Section 5. Nothing in this Act shall apply to the offices of any municipality or to municipal or police courts or the offices connected therewith.
“Section 6. This Act shall take effect from and after the first day of July, nineteen hundred and two.”
There can be no doubt that all contracts may be drafted in either English or Spanish. The communication between contracting parties, who choose the language to be used in their contract, poses no problem of communication which ought to be regulated by the State. The problem arises when the contracting parties wish that the contract drawn up in a language which they have freely chosen, should take effect against third persons who are not acquainted with that language, through its registration in a public registry.
Were we to construe § 1 of the Language Act ad liter am, the Registrar of Property of Bayamón would also be correct, since one of his reasons for his refusal to record is that “the deed is drafted in the English language without being accompanied by a Spanish translation of the same and this Registry does not have an official translator,” and the Act itself provides that “when necessary, translations and oral interpretations shall be made from one language to the other so that all parties interested may understand any proceedings or communications made therein.” As a matter of fact, there is no organized translation service for the Registries of Property, and the Registrar has no appropriation for such service. It is obvious that in such case the Registrar has no alternative other than to require the applicant to make the translation himself and pay the corresponding expenses. The Mortgage Law being, as it is, a statute for the interest of third persons, we feel constrained to conclude that the People of Puerto Rico is an “interested party” in this communication.
As may be seen, even when dealing with such a private means of communication as happens to be the interchange of papers between government departments or within a ju*85dicial proceeding, if a single interested person does not understand the other language it is necessary to translate or interpret the communication or declaration. However, the majority opinion is to the effect that when the whole community is sought to be informed of the conditions of the record titles of real property or of the contracts, the permissive standard of the statute as to the indiscriminate use of either of the two languages should be applied, but not the remedial standard concerning the translation of the document, which is the one establishing the equality of conditions in understanding the document.
The majority opinion seems to assume that the rule es-. tablished in 1902 was the indiscriminate use of either language irrespective of whether the interested parties understood the communication. This is not the case. In 1902 the norm established was the indiscriminate use of a single language when the communication was made between institutions or persons speaking the same language, or who understood the official language in which the communication was made and the simultaneous use of the two languages when the communication was made between institutions or persons who did not speak the same language and who were not acquainted with the official language involved.
I consider this a controversial issue where the application of several principles of the historico-evolutive method might give us some profitable inductions for a more thorough judicial interpretation. See Antonio Hernández Gil — Metodo-logía del Derecho 185 et seq. (Editorial Revista de Derecho Privado, 1954.)
In 1902 when the Act concerning the official language was approved, while the Foraker Act of April 12, 1900, was in force, the political relation between the United States and Puerto Rico was one of a metropolis and an overseas possession annexed to,' but not forming part of, the American nation. Almost all the important appointments of the In*86sular Government officials were made by the president and fell to North Americans who did not speak the Spanish language. The reports concerning public affairs in Puerto Rico sent to different departments of the Federal government had to be drafted in the English language. But the official agencies could not escape the reality that all the reports on the public affairs of Puerto Rico were also destined to serve the purposes of a juridical society of Spanish origin, and that the official literature should be written in the Spanish language. Such a historical picture imposed the standard which we have already stated: the indiscriminate use of a single language when the communication was made between organizations or persons who spoke the same language or who were acquainted with the official language in which the communication was made and the simultaneous use of the two languages when the communication was made between organizations or persons who did not speak the same language and who were not acquainted with the official language involved. The general problem of communication was thus eliminated.
In 1954, when the Registrar of Property of Bayamon denied the registration of the deed drafted in the English language, the Constitution of the Commonwealth of Puerto Rico, of July 25, 1952, was in force and the political relation between the United States and Puerto Rico was one of association by virtue of the Puerto Rican Federal Relations Act. There is no provision in the Federal Relations Act as to which should be the official language of the new Commonwealth created. The Governor of Puerto Rico has power to appoint all Insular Government officials and most of the appointments fall to Puerto Ricans who know the Spanish language. The reports concerning the status of public affairs in Puerto Rico do not have to be sent to the corresponding departments of the Federal government, nor do they have to be drafted in English except those of the Federal agencies *87operating in Puerto Rico in order to comply with the federal purposes of the association. Now, with more reason than formerly, the official agencies of the Insular Government cannot escape the reality that all the reports concerning.the status of public affairs in Puerto Rico are destined to serve the purposes of a political society of a Spanish origin, and that the official literature must be written in Spanish.
The historic confrontation, which we have made, instead of supporting the free election of one of the two languages, when dealing with communications between institutions or persons not speaking the same language, militates against that free election since at present the problem of communication does not interfere conclusively with any functional aspect of the public business, and the idiomatic diversity of any interested party may be preserved in order to establish a sounder communication without prejudice to the common understanding.
The evolutive interpretation of the former rule of 1902 of the use of a single language when there is no problem of communication, and the simultaneous use of both languages when such a problem arises, merely shows that the legislative norm involved is .of such a nature that because it courageously confronted, with respectful altruism, the rather complex problem of official bilingualism, it is now, within its restricted application, more useful and beneficial than it was, perhaps, at the time of its adoption. Thus, we need feel no concern if in this case the norm of 1902 under this interpretation loses stability or firmness.
The norms concerning the official language must be handled cautiously. Their discussion almost always transcends from norms isolated from all other estimations to the more serious cultural and political problems of a people. Languages belong to a strict jurisprudence of values rather than to a jurisprudence of interests, since in the latter case, irrespective of their convenience in the sociological consider*88ation of the Law, the estimation is based on usefulness rather than on value. Languages are so closely intertwined with the values of the moral sovereignty deeply rooted in the juridical person that the imposition of any official language other than the individual’s native tongue may become a constant source of resentment which will be an obstacle in achieving the true purposes of a political association among the people.
For the time being, as long as the political evolution of the Puerto Rican people has nothing different to say or while something different does not clearly appear from a new legislative pronouncement, we must leave all declarations concerning the indiscriminate use of a language prejudicial to the popular understanding to the immediate future, and every problem of linguistic dualism to its irremediable function in the field of culture, where penetration is performed through structures of a more thorough understanding of the human complex. Cf. Self-Discovery in Puerto Rico— Daniel J. Boorstein — The Yale Review — December, 1954.
For the foregoing reasons, I regret that I must dissent.